Citation Nr: 0700111	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for nephropathy as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran apparently had active service from July 1965 to 
July 1968, had active service from June 1972 to June 1977, 
and had unverified periods of inactive service.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 rating decision issued by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim for service connection 
for nephropathy, claimed as secondary to the veteran's 
service-connected diabetes mellitus.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in January 2006.  At that hearing, the veteran submitted 
additional evidence.  The veteran waived his right to review 
of that evidence by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence establishes that the veteran's VA 
medical providers have noted that they are concerned about 
whether the veteran's diabetes is adversely affecting his 
kidneys, have conducted laboratory examinations to monitor 
the veteran's kidney function, and continue to conduct such 
testing periodically.  The evidence also establishes that 
some laboratory examination results have manifested mild 
abnormalities.  However, the clinical records do not evidence 
a specific diagnosis of nephropathy, so the claim cannot be 
granted on the basis of the evidence of record.  On the other 
hand, the records which reflect that the providers were 
concerned about the veteran's kidney function do not 
establish that a diagnosis of nephropathy has been ruled out, 
so the claim should not be denied on the basis of the 
evidence of record.  The Board concludes that further medical 
evidence should be developed to address the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Each item of notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record, including any 
non-VA clinical records.

3.  The veteran's current VA clinical records 
from October 2005 to the present should be 
obtained.

4.  The veteran should be afforded VA 
examination of the genitourinary tract.  The 
examiner should be provided with a copy of 
this Remand, the claims file, and the 
veteran's current VA clinical records.  After 
examining the veteran and conducting any 
necessary laboratory examinations, especially 
examination of the blood and urine, the 
examiner should state whether it is 
appropriate to assign a diagnosis of 
nephropathy.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
nephropathy is secondary to his service-
connected diabetes mellitus.  The examiner 
should explain the rationale for the opinion 
expressed.

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it be determined if the veteran's 
claims can be granted.  If the claim is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


